12-1553
         Ujkaj v. Holder
                                                                                       BIA
                                                                               A079 327 477
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of April, two thousand fourteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                GUIDO CALABRESI,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _____________________________________
12
13       ILIR UJKAJ,
14                Petitioner,
15
16                         v.                                     12-1553
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Ilir Ujkaj, Pro Se, Farmington
24                                     Hills, Michigan.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Jennifer L.
28                                     Lightbody, Senior Litigation
29                                     Counsel; Aimee J. Carmichael, Trial
30                                     Attorney, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ilir Ujkaj, a native and citizen of Albania,

 6   seeks review of the March 21, 2012, order of the BIA denying

 7   his motion to reopen.     In re Ilir Ujkaj, No. A079 327 477

 8   (B.I.A. Mar. 21, 2012).    We assume the parties’ familiarity

 9   with the underlying facts and procedural history in this

10   case.   We review the BIA’s denial of Ujkaj’s motion for

11   abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

12   (2d Cir. 2006).   Because Ujkaj’s petition is timely only

13   with respect to the denial of reopening, we lack

14   jurisdiction to consider his challenge to the underlying

15   adverse credibility determination.     See 8 U.S.C.

16   § 1252(b)(1); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

17   F.3d 83, 89 (2d Cir. 2001).

18       The BIA did not abuse its discretion in denying Ujkaj’s

19   2011 motion to reopen as untimely, because he filed it more

20   than 90 days after the BIA’s 2005 final order of removal.       8

21   U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

22   Although the time limitation does not apply if a motion is


                                     2
 1   based on material, previously unavailable evidence of

 2   “changed circumstances arising in the country of

 3   nationality,” 8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

 4   § 1229a(c)(7)(C)(ii), substantial evidence supports the

 5   BIA’s finding that Ujkaj did not demonstrate a change in

 6   conditions in Albania.

 7       The expert opinion Ujkaj submitted indicated a

 8   continuation, from the time of Ujkaj’s merits hearing to the

 9   time of his motion to reopen, of sporadic political violence

10   and divisiveness between the Socialist and Democratic

11   Parties in Albania.   It also reflected the rise of the

12   Democratic Party to power, which we have previously

13   considered to be evidence of improved conditions.     See

14   Hoxhallari v. Gonzales, 468 F.3d 179, 185-86 (2d Cir. 2006).

15   Both Ujkaj’s uncle and his expert witness indicated that

16   officials under Democratic Party rule, like their Socialist

17   Party predecessors, refused the return of confiscated land

18   to landowners, like Ujkaj.   The failure to return the land,

19   therefore, reflects no change in conditions.

20       The BIA did not err in its treatment of Ujkaj’s

21   evidence.   Contrary to Ujkaj’s assertion, the BIA did not

22   rely on U.S. State Department reports to discredit the


                                   3
 1   expert; it simply refused to credit the expert’s unsupported

 2   assertion that such reports are inaccurate.    Ujkaj also

 3   submitted an asylum statement from his sister, but the

 4   events she described occurred prior to Ujkaj’s 2004 hearing,

 5   and necessarily could not reflect any change thereafter.

 6   Because the evidence did not show any increase in harm to

 7   Democratic Party members or landowners attempting to reclaim

 8   confiscated lands, the BIA reasonably concluded that Ujkaj

 9   had not demonstrated a material change in conditions.       See

10   Hoxhallari, 468 F.3d at 185-86.

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21




                                    4